Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 12/17/2020.  Claims 1, 2, 8, 9, 15 and 16 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  the word “analysists” is not an actual word and should be “analysts”.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues that Arnott does not disclose “GUI dashboard for a forensics lab”.  
Examiner respectfully disagrees.
[0022] of the Current Specification recites “Although references are made herein to forensics data and other forensics-related things, those references are merely used as examples and are not intended to be limiting in any way. ForDocket No. HFSC.PT.01 5 example, a reference to "forensics-lab data" can encompass any type of data, even if not related to forensics in any way.”  Hence, “forensics data” is any type of data and forensics-related things are any things that is not only limited to “forensics”.  Fig. 4 and [0060] of Arnott, 

Applicant’s arguments with respect to claims 1-20 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al (US 20180096273 A1) in view of Frisina (US 20030187865 A1) and in further view of Boerke et al (US 20030120538 A1).
 	Referring to claims 1, 8 and 15, Arnott discloses a system for a generating a graphical user interface (“GUI”) dashboard, (Fig. 4 and [0060] of Arnott, graphical user interface 400 for presenting a project browser/dashboard) comprising: 
a hardware-based processor communicatively connected to a computing device; (Fig. 14 and [0116] of Arnott, CPU or processor 1410) and
a non-transitory, computer-readable medium comprising instructions that, when executed by the processor, cause the processor to effectuate operations comprising: 
retrieving data from a plurality of forensics data sources; ([0022] of the Current Specification recites “Although references are made herein to forensics data and other forensics-related things, those references are merely used as examples and are not intended to be limiting in any way. ForDocket No. HFSC.PT.01 5 example, a reference to "forensics-lab data" can encompass any type of data, even if not related to forensics in any way.”  Hence, “forensics data” is any type of data and forensics-related things are any things that is not only limited to “forensics”.  [0120] of Arnott, input to systems 1450 can come from any of a variety of sources, machine generated and/or human generated)
processing the data based on predetermined parameters based on a role of a user, wherein the role is selected on a GUI from multiple roles, ([0058] of Arnott, project member can sent the invitation to the selected new member to join the project, hence the role is selected as a team member, not a project supervisor and Fig. 4 and [0060]-[0061] of Arnott, user can select 404 to see project that is created by the user/as being supervisor or user can select 402 to see all projects where the user can be the supervisor or the project member only) the roles including at least a supervisor and an analyst at a forensics lab; and (Fig. 4 and [0060]-[0062] of Arnott, processing the data based on predetermined projects, such as “project widget”, or “project Awesome”, where [0060] of Arnott, “The user can select graphical element 404 to cause GUI 400 to present projects that the user created (e.g. projects for which the user is an owner or manager).” Hence the project team member and managers ([0063] of Arnott, “some project cards can include graphical elements 420 representing users who are members of the corresponding project. For example, graphical elements 420 can include identifiers and/or images representing the members of the corresponding project (e.g., the project named "Project Widget"))are two different user roles and user can select either task progress of self/being manager of the task or project member can also see the task progress)
displaying a forensics GUI dashboard, wherein the GUI dashboard for the user of the forensics lab comprises a plurality of GUI elements that graphically present the processed data, the forensics GUI dashboard comprising: (Fig. 4 and [0060] of Arnott, graphical user interface 400 for presenting a project browser/dashboard.  Please see [0022] of the current Specification explained above for the meaning of forensics-related things.)
a list of analysts assigned to the user of the forensics lab, (The current Specification does not give “Analysts” any special meaning, hence under BRI, Examiner will interpret it as a user. Fig. 4 and [0063] of Arnott, list of users, such as project members 420) 
a graphical representation of the total number of [tasks] completed (Fig. 9 and [0092] of Arnott, progress circle showing the process made on total amount of tasks completed, e.g., “6/25 tasks completed” in indicator 938)
Arnott does not specifically disclose [tasks] being “requests”; and wherein the requests are based on the plurality of forensics data sources and are visually distinguished based on draft status and review status.”
However, Frisina disclose [tasks] being “requests” ([0105] of Frisina, list of requests); and wherein the requests are based on the plurality of forensics data sources and are visually distinguished based on draft status and review status (Fig. 3 and [0105] of Frisina, requests are listed based on a plurality of data sources, e.g., “Equipment” and visually distinguished based on different wording of “draft” or “draft waiting OK”/submitted for review states are listed under “order status” column)
Arnott and Frisina are analogous art because both references concern data set in a dashboard format where the user can filter and see aggregated data set.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 
Arnott in view of Frisina do not specifically disclose “proximately located to each analyst of the forensics lab, a graphical representation of a number of [tasks] assigned to the corresponding analyst;” and GUI representing the total number of [tasks] completed “within a predetermined time period by at least two of the analysts in the list.” 
However, Boerke discloses proximately located to each analyst of the forensics lab, a graphical representation of a number of [tasks] assigned to the corresponding analyst (Fig. 4 and [0036] of Boerke, column 418 is a list of employees, each employee has a total number of actually completed task in col. 414 displayed proximately located to each of them).
Further, Boerke discloses GUI representing the total number of [tasks] completed “within a predetermined time period by at least two of the analysts in the list (Fig. 4 and [0036] of Boerke, column 418 is a list of employees, each employee has a total number of actually completed task in col. 414 within given period 408).
Arnott and Frisina and Boerke are analogous art because both references concern data set where the user can filter and see aggregated data set.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arnott’s dashboard with data set regarding keeping track of user’s tasks with a work order dashboard that tracks status of the order as taught by Frisina and keeping track of task progress taught by Boerke.  The motivation for doing so would have been using the progress tracker to show the workers their own progress to overcome lack of motivation.  ([0002]-[0003] of Boerke)

 	Referring to claims 3, 10 and 17, Arnott in view of Frisina and Boerke disclose the system of claim 1, the instructions further comprising:
 	receiving an indication of a selection of a portion of one of the plurality of GUI elements; (Fig. 7 and [0078] of Arnott, receiving an indication of selection of a portion of GUI element “Create a task” 720) and responsive to the selection, modifying a portion of a different GUI element corresponding to the selected portion. (Fig. 7 and [0078] of Arnott, receiving an indication of selection of a portion of GUI element “Create a task” 720, where the user can modify that portion of the task with additional user input, e.g., the text “[ ] Task 1 +File1 @Frank” can be interpreted to create a new task assigning to member Frank)

 	Referring to claims 4, 11 and 18, Arnott in view of Frisina and Boerke disclose the system of claim 3, wherein modifying the portion of the different GUI element comprises highlighting a portion of the different GUI element that is based on data related to the selected portion.  ([0048] of the Specification recites “highlight” data to create data contracts.  [0092] of Arnott, circle representing progress of the tasks segment can be color coded, e.g., tasks associated with the user can be represented in a blue color, etc…)

 	Referring to claims 5, 12 and 19, Arnott in view of Frisina and Boerke disclose the system of claim 1, further comprising at least one selectable filter filtering the processed data presented in the dashboard, wherein the at least one selectable filter comprises at least one of: a user role filter; a forensic lab service type filter; and a forensic discipline filter. ([0073] of Arnott, CMS client 214 can filter project content items based on a corresponding type of content item, e.g., “When the user selects graphical element 614, CMS client 214 can filter the content items associated with the project so that only content items of a first specific type are presented on GUI 600. When the user selects graphical element 6146 CMS client 214 can filter the content items associated with the project so that only content items of a second specific type are presented on GUI 600.”  The type of content items being filtered being “forensic lab service type” is an intended use of the limitation where the structure of Arnott can support such use of the filtering and “forensic lab service type” only claimed the function of the data filtering.  "Statements of intended use or purpose are an explicitly enumerated type of language that may raise a question to the limiting effect of the claim language. See MPEP 2103(I)(C))

 	Referring to claims 6, 13 and 20, Arnott in view of Frisina and Boerke disclose the system of claim 1, wherein processing the data comprises validating, aggregating, and analyzing the data. ([0032] of Arnott, “the background process can identify content items that have been updated at content management system 106 and synchronize those changes to the local collection” hence the data processing of the system will validate, aggregate and analyze old data and synchronize and update with new data)

 	Referring to claims 7 and 14, Arnott in view of Frisina and Boerke disclose the e system of claim 1, wherein the processor retrieves data by sending an open-ended SQL query to the plurality of data sources and the data is received in as a database view.  ([0032] of Arnott, “the background process can identify content items that have been updated at content management system 106 and synchronize those changes to the local collection”)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al (US 20180096273 A1) in view of Frisina (US 20030187865 A1) and in further view of Boerke et al (US 20030120538 A1) and in further view of Shah et al (US 20120221810 A1)
  	Referring to claims 2, 9 and 16, Arnott in view of Frisina and Boerke disclose the system of claim 1, wherein at least one of the plurality of GUI elements comprises a graphical representation of at least (three out of) four of: a total number of pending requests at the forensics lab; ([0062] of Arnott, the number of tasks can represent the total number of tasks assigned to the user) a number of pending requests in each phase of work; (Fig. 4 and [0008] of Boerke, recording any variance during a time period of the request, such that variance is any pending request because it is the difference between completed tasks and total tasks assigned) an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; a number of requests completed over a period of time; (Fig. 4 and [0008] of Boerke, recording number of completed subtasks) an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.
 	Arnott in view of Frisina and Boerke do not specifically disclose at least (one out of) four of a total number of pending requests at the forensics lab; a number of pending requests in each phase of work; an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; a number of requests completed over a period of time;  an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.
However, Shah disclose at least (one out of) four of: at least (one out of) four of a total number of pending requests at the forensics lab; a number of pending requests in each phase of work; an average age of pending requests that have been open beyond a predetermined threshold; an average request turnaround time; ([0002] of Shah, “Hard timeout periods can be used to manage and monitor load from requests, where a timeout period is the total amount of time anyone request can take throughout its entire process”) a number of requests completed over a period of time;  an average age of all pending quality incidents; and an average number of network days closed quality incidents had been pending over a time period.


Relevant art:
Sidhu et al (US 20090220075 A1):  providing a system for authenticating a user who is accessing a secure network from a client device.
Bakshi et al (US 20170214674 A1):  method of authenticating a given user as an authorized user of a given online account based on data submitted through a client device of the given user.
Hearty et al (US 20200112562 A1):  method of the use of attributes associated with a device to identify the device.
Hayden (US 20170052820 A1):  a system and method for tracking the commitments made by a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145